SCHWARTZ, Chief Judge
(dissenting).
As I understand it, the court holds that because the defense initially argued that there was insufficient evidence that Jou-bert had lied in his claims for benefits, it was so “prejudiced” by the “second tape”1 which conclusively showed that he had done so, a new trial (at which the second tape will of course be admitted) is required. I do not agree to this result which seems to me so contrary to the basic principle that a trial is not a game but a search for the truth — which in this case was obviously discovered and revealed by the jury’s verdicts of guilty. Instead, I would affirm on the ground that there was no abuse of discretion in the trial judge’s conclusion, on the basis of a full Richardson hearing, that any alleged discovery violation did not affect the defendant’s cognizable rights.

. It should be noted that, contrary to the majority's apparent view, the doctor's change of heart did not involve a discovery violation. Only the unrevealed tape so qualified.